IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00094-CV

COLETTE SAVAGE,
                                                          Appellant
v.

MARK SAVAGE,
                                                          Appellee



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 52939


                           MEMORANDUM OPINION

       Appellant Colette Savage filed a pro se notice of appeal stating that she is

appealing two orders: (1) the “Order Granting Dismissal of McDonald as Defendant and

Ordering Sanctions Against Colette Clara Savage” and (2) the “Order Regarding

Requests for Admissions Filed by Colette Savage.” Both orders were signed by the trial

court on February 17, 2016. However, all pending parties and claims have not been

disposed of in this case; therefore, there is no final judgment. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 192-93 (Tex. 2001).
        This Court has no jurisdiction to hear an appeal from a judgment that is not final,

unless there is specific statutory authority permitting an appeal before final judgment.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West 2015). None of the exceptions to the

rule that only final judgments can be appealed applies in this case. See id. § 51.014 (West

Supp. 2015) (listing interlocutory judgments that may be appealed before final judgment

is rendered in the case).

        We notified Appellant that her appeal might be dismissed for want of jurisdiction

unless she filed a response within ten days showing grounds for continuing the appeal.

Appellant filed a response, but it does not show grounds for continuing the appeal. This

appeal is therefore dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3. Appellant’s

request for more time to conduct more research is dismissed as moot.



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 28, 2016
[CV06]




Savage v. Savage                                                                       Page 2